DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/06/2021. The amendments filed on 5/06/2021 are entered.
The claim interpretation of claims 1-7 and 9-13 have been withdrawn in light of the applicant’s remarks/amendments. 
The rejections of claims 1-8 and 10-15 under 112b have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For these reasons, claim 9 is unclear and is rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2007268148A) hereinafter Ichikawa (note that citations refer to provided English translation attached to the original reference), in view of Dodd et al. (U.S. Pub. No. 20160310110) hereinafter Dodd.
Regarding claim 1, primary reference Ichikawa teaches:

A processor comprising hardware ([0019], “The apparatus includes a Doppler calculation unit 14 as a calculation unit and a control unit 15 that controls each unit.”), the processor being configured to:
Control an ultrasound endoscope to transmit ultrasound waves to a subject that is an observation target ([0017], ultrasonic endoscope 2; figure 1), receive the ultrasound waves reflected by the subject, acquire ultrasound signal based on the ultrasound waves received, and generate ultrasound images based on the ultrasound signal acquired ([0018]-[0022]; figure 1, observation monitor 7; [0023]; [0024]);
Generate a B-mode image in which amplitude of ultrasound waves reflected is converted into luminance by processing the ultrasound signal and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7);
Receive input of region selection information selecting a desired region in the B-mode image (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0040] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50);
Receive input of an operation mode selection information selecting an operation mode for detecting a piece of characteristic biological information from among a plurality of operation modes for detecting a plurality of pieces of characteristic biological information respectively ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a 
Set a range of a region of interest within each of the ultrasound images to be subjected to processing in the operation mode based on the desired region selected in the B-mode image ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed elements), wherein the range of the region of interest within each of the ultrasound images is set by a region of interest setting method, associated with the operation mode selected ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. The blood vessel image selected by contour extraction processing as in [0038]-[0039] is considered to be “a region-of-interest setting method” associated with the Doppler processing operation mode); and 
generate a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring 
Primary reference Ichikawa fails to teach:
among a plurality of region-of-interest setting methods, associated with the operation mode selected
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
among a plurality of region-of-interest setting methods, associated with the operation mode selected ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest; [0038]; [0056] teaches to primary reference Ichikawa with the use of multiple imaging modes overlapped in the same image; [0064] describes setting the region of interest as color flow or B-mode imaging based on mixed mode imaging; [0067])

Regarding claim 14, primary reference Ichikawa teaches:
An operation method (abstract) comprising:
Controlling an ultrasound endoscope to transmit ultrasound waves to a subject that is an observation target ([0017], ultrasonic endoscope 2; figure 1), receiving the ultrasound waves reflected by the subject, acquiring ultrasound signal based on the ultrasound waves received, and generating ultrasound images based on the ultrasound signal acquired ([0018]-[0022]; figure 1, observation monitor 7; [0023]; [0024]);;
Generating a B-mode image in which amplitude of the ultrasound waves reflected is converted into luminance by processing the ultrasound signal, and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7); 
Receiving input of region selecting information selecting a desired region in the B-mode image (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0040] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50); 

Setting a range of a region of interest within each of the ultrasound images to be subjected to processing in the operation mode selected based on the desired region selected in the B-mode image ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed elements), wherein the region of interest within each of the ultrasound images is set by a region-of-interest setting method, associated with the operation mode selected ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. The blood vessel image selected by contour extraction processing as in [0038]-[0039] is considered to be “a region-of-interest setting method” associated with the Doppler processing operation mode); and 

Primary reference Ichikawa fails to teach:
Among a plurality of region-of-interest setting methods, associated with the operation mode selected
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
among a plurality of region-of-interest setting methods, associated with the operation mode selected ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images ([0004]; [0005]). 
Regarding claim 15, primary reference Ichikawa teaches:
 A non-transitory computer-readable recording medium with an executable program stored thereon, the program causing a processor to at least execute ([0019], “The apparatus includes a Doppler calculation unit 14 as a calculation unit and a control unit 15 that controls each unit.”); 
Controlling an ultrasound endoscope to transmit ultrasound waves to a subject that is an observation target ([0017], ultrasonic endoscope 2; figure 1), receiving the ultrasound waves reflected by the subject, acquiring ultrasound signal based on the ultrasound waves received, and generating ultrasound images based on the ultrasound signal acquired, ([0018]-[0022]; figure 1, observation monitor 7; [0023]; [0024]);

Receiving input of region selection information selecting a desired region in the B-mode image (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0040] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50); 
Receiving input of an operation mode selection information selecting an operation mode for detecting a piece of characteristic biological information from among a plurality of operation modes for detecting a plurality of pieces of characteristic biological information respectively ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. B-mode imaging and Doppler imaging are both utilized for detecting pieces of characteristic biological information such as blood vessels and blood flows); 
Setting a range of a region of interest within each of the ultrasound images to be subjected to processing in the operation mode selected based on the desired region selected in the B-mode image ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction 
generating a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Primary reference Ichikawa fails to teach:
among a plurality of region-of-interest setting methods, associated with the operation mode selected

among a plurality of region-of-interest setting methods, associated with the operation mode selected ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest; [0038]; [0056] teaches to primary reference Ichikawa with the use of multiple imaging modes overlapped in the same image; [0064] describes setting the region of interest as color flow or B-mode imaging based on mixed mode imaging; [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images ([0004]; [0005]). 
Claims 2-3, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Dodd as applied to claim 1 above, and further in view of Chono (U.S. Pub. No. 20120283567) hereinafter Chono. 
Regarding claim 2, the combined references of Ichikawa and Dodd teach all of the limitations of claim 1. Primary reference Ichikawa further teaches:
receive input of the region selection information selecting the desired region from the plurality of divided regions (0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode as shown in figure 16 with a plurality of divided regions (50) showing blood vessel images 61 and 62 with a single blood vessel portion 61 selected as the region of interest).
Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to:
generate a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; and 
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to:
generate a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; and (figure 5 shows a doughnut shaped region of interest 217, which is divided into a plurality of divided regions with a mesh-like boundaries displayed on the image. This creates a boundary composite ultrasound image.; [0057]; [0058]; [0059], the mesh 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa and Dodd to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest ([0057]). 
Regarding claim 3, the combined references of Ichikawa, Dodd and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to select the region-of- interest setting method associated with the operation mode selected from among the plurality of region-of-interest setting methods associated with the plurality of operation modes, respectively
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
Wherein the processor is configured to select the region-of- interest setting method associated with the operation mode selected from among the plurality of region-of-interest setting methods associated with the plurality of operation modes, respectively ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Dodd and Chono to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images ([0004]; [0005]). 
Regarding claim 6, the combined references of Ichikawa, Dodd and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to generate the boundary composite image showing the mesh-like boundaries and, region identification information for identifying the divided regions

Wherein the processor is configured to generate the boundary composite image showing the mesh-like boundaries and, region identification information for identifying the divided regions (figure 5, reproduced below shows region identification information set values of mesh setting display 225 as region identification information as well as tracking evaluation results 235 for each numerically labeled region of interest; [0057] the regions of interest may be set as one or plural numbers; [0060]; [0071]; [0072], the numbers of the graphs are the same as the regions of interest; [0073]; the boundary image shown with the mesh divisions is superimposed with the region identification information on the same image), 

    PNG
    media_image1.png
    720
    549
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Dodd and Chono to incorporate the mesh-like 
Regarding claim 7, the combined references of Ichikawa, Dodd and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further teaches:
wherein the processor is configured to control a display to display the mode composite image and the boundary composite image ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Regarding claim 10, the combined references of Ichikawa, Dodd and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to:
set a boundary pattern of the mesh-like boundaries associated with the operation mode selected from among a plurality of different boundary patterns previously associated with the plurality of operation modes, respectively; and
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern sets superimposed on the B-mode image
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:

generate the boundary composite image showing the mesh-like boundaries having the boundary pattern sets superimposed on the B-mode image (0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062]; [0067]; [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Dodd and Chono to incorporate the boundary pattern overlay associated with the operation mode as taught by Chono because it . 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Dodd, in further view of Chono as applied to claim 2 above, and further in view of Noguchi (U.S. Pub. No. 20140163373) hereinafter Noguchi, in further view of Yamamoto (U.S. Pub. No. 20150196283) hereinafter Yamamoto. 
Regarding claim 4, the combined references of Ichikawa, Dodd and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to acquire identification information of the ultrasound endoscope from among a plurality of identification information
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
Wherein the processor is configured to acquire identification information of the ultrasound endoscope from among a plurality of identification information ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest 
Primary reference Ichikawa further fails to teach:
select the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the plurality of region-of-interest setting methods 
However, the analogous art of Yamamoto of an ultrasound diagnostic apparatus (abstract) teaches:
select the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the plurality of region-of-interest setting methods ([0296], Yamamoto teaches to the division of the ultrasound image into predetermined regions of interest which teaches to the combined invention of Ichikawa, Dodd, Chono, and Noguchi. The region of interest setting method selection unit is considered to be how these regions are configured, which would be the various types of “predetermined regions” as taught by Yamamoto. These types of “predetermined regions” include a square grid shape if the probe is a linear type, and a fan shaped grid shape if the probe is a convex type. These would be a plurality of different region-of-interest setting methods that are specifically combined with operation modes and the type of transducer located on the ultrasound endoscope probe), 

Regarding claim 12, the combined references of Ichikawa, Dodd, Chono, Noguchi, and Yamamoto teach all of the limitations of claim 4. Primary reference Ichikawa further fails to teach: 
Wherein the processor is configured to:
set a boundary pattern of the mesh-like boundaries based on the operation mode selected 
from among a plurality of different boundary patterns associated with different combinations of the plurality of operation modes
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern set
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to:
set a boundary pattern of the mesh-like boundaries based on the operation mode selected  ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other 
from among a plurality of different boundary patterns associated with different combinations of the plurality of operation modes ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with the property of biological tissue; [0075]-[0076] describe segmentation methods for specific tissue types) and
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern set ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Dodd, Chono, Noguchi, and Yamamoto to incorporate the boundary pattern overlay associated with the operation mode as taught by Chono because it enables the user to determine specific physical quantities of varying types of tissue such as cardiac tissue or a tumor providing better region of interest division patterns ([0058]; [0062]). 
Primary reference Ichikawa further fails to teach:
the identification information of the ultrasound endoscope acquired 
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
the identification information of the ultrasound endoscope acquired ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features), 

Primary reference Ichikawa further fails to teach:
from among a plurality of different boundary patterns associated with different combinations of a plurality of identification information 
However, the analogous art of Yamamoto of an ultrasound diagnostic apparatus (abstract) teaches:
from among a plurality of different boundary patterns associated with different combinations of a plurality of identification information ([0296], Yamamoto teaches to the division of the ultrasound image into predetermined regions of interest which teaches to the combined invention of Ichikawa, Chono, and Noguchi. The region of interest setting method selection unit is considered to be how these regions are configured, which would be the various types of “predetermined regions” as taught by Yamamoto. These types of “predetermined regions” include a square grid shape if the probe is a linear type, and a fan shaped grid shape if the probe is a convex type. These would be a plurality of different region-of-interest setting methods that are specifically combined with operation modes and the type of transducer located on the ultrasound endoscope probe), 
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Dodd as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. No. 20150148674) hereinafter Park. 
Regarding claim 5, the combined references of Ichikawa and Dodd teach all of the limitations of claim 1. Primary reference Ichikawa further fails to teach:
wherein the processor is configured to receive input of the region selection information by voice
However, the analogous art of Park of a method for providing an ultrasound image with position information (abstract) teaches:
wherein the processor is configured to receive input of the region selection information by voice ([0118],” Here, the user input for selecting the ROI may be various. For example, a user may select the ROI by using a directional key, a trackball, a mouse, a touch, a voice, or the like, but is not limited thereto”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa and Dodd to incorporate the voice input region . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Dodd, in view of Chono, in view of Noguchi, in further view of Yamamoto as applied to claim 4 above, and further in view of Kanayama (U.S. Pub. No. 20150250446) hereinafter Kanayama. 
Regarding claim 8, the combined references of Ichikawa, Dodd, Chono, Noguchi, and Yamamoto teach all of the limitations of claim 4. Primary reference Ichikawa further fails to teach: 
wherein the plurality of operation modes comprises a flow-mode, an elasto-mode, and a contrast medium-mode
However, the analogous art of Kanayama of an image generator for ultrasound imaging including blood flow imaging (abstract) teaches:
wherein the plurality of operation modes comprises a flow-mode, an elasto-mode, and a contrast medium-mode ([0082], a blood flow image is considered to be flow-mode, elastography images is considered to be elasto-mode, and contrast-enhanced blood vessel images is considered to be a contrast medium-mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Dodd, Chono, Noguchi, and Yamamoto to incorporate the different operation mode options as taught by Kanayama because it enables the physician to observe different anatomical features as well as physiological parameters of a target tissue region to enhance and improve diagnostic accuracy. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Dodd, in view of Chono as applied to claim 10 above, and further in view of Ohuchi et al. (U.S. Pub. No. 20150094569) hereinafter Ohuchi, in further view of Stone et al. (U.S. Pub. No. 20150245817) hereinafter Stone.  
Regarding claim 11, the combined references of Ichikawa, Dodd, and Chono teach all of the limitations of claim 10. Primary reference Ichikawa further fails to teach:
wherein the operation mode is a contrast medium-mode
However, the analogous art of Ohuchi of an ultrasound diagnostic apparatus (abstract) teaches:
wherein the operation mode is a contrast medium-mode ([0034]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Dodd, and Chono to incorporate the contrast medium-mode as taught by Ohuchi because it enables specific anatomical features to appear in the images through the use of contrast agents that provide echo and reflection data ([0034]). 
Primary reference Ichikawa further fails to teach:
Wherein in response to the contrast medium-mode being selected set the boundary pattern of the mesh-like boundaries  such that regions divided by the mesh-like boundaries are larger than regions divided by boundaries of a predetermined reference boundary pattern
However, the analogous art of Stone of a tissue biopsy mapping system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Dodd, Chono, and Ohuchi to incorporate the boundary pattern sizing as taught by Stone because it enables the user to accurately understand both the ultrasound structural alignment as well as the overlayed regions of interest divisions ([0155]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Dodd, in view of Chono, in view of Noguchi, in further view of Yamamoto as applied to claim 12 above, and further in view of Ichioka et al. (U.S. Pub. No. 20140039316) hereinafter Ichioka. 
Regarding claim 13, the combined references of Ichikawa, Dodd, Chono, Noguchi, and Yamamoto teach all of the limitations of claim 12. Primary reference Ichikawa further teaches:
Wherein the processor is configured to,

Primary reference Ichikawa further fails to teach:
set the boundary pattern of the mesh-like boundaries such that boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a reference boundary pattern are enlarged at a magnification, and an interior of the enlarged boundaries is further divided into a plurality of regions
However, the analogous art of Ichioka of an insertion area setting unit for use with a puncture needle and ultrasound system (abstract) teaches:
set the boundary pattern of the mesh-like boundaries such that boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a reference boundary pattern are enlarged at a magnification, (figures 14A and 14B; [0118], the expansion image generator for a puncture needle insertion route acquired by the ultrasonic diagnostic apparatus is considered ot be a region that is presumed to be reached by a tip of the puncture needle. This region would be among the regions previously set forth by the Chono reference that teaches to dividing regions of the image based on anatomical structure. [0119]; [0120]; [0128]-[0131] describe how the puncture support image includes a larger display magnification for the expansion image enabling the operator to observe a region.), and 
an interior of the enlarged boundaries is further divided into a plurality of regions ([0128]-[0131] describe how the puncture needle support image of the expansion image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Dodd, Chono, Noguchi, and Yamamoto, to incorporate the enlarged boundaries with further region division as taught by Ichioka because this allows the operator to observe a region near the distal end portion of the puncture needle with higher accuracy ([0130]). 

Allowable Subject Matter
	Regarding claim 9, with amendments to overcome 112(b) indefiniteness rejections, the claim would be allowable over the prior art. 
	The limitations “the region-of-interest setting unit sets, as the region of interest, the first region and the second region, and a region through which, among acoustic rays passing through the first region and the second region, acoustic rays of depths between the shallowest depth and the deepest depth pass” and “sets, as the region of interest, a region with vertices thereof at midpoints of diagonal lines of the first region and the second region, and of regions through which, among acoustic rays passing through the first region and the second region, acoustic rays of depths between the shallowest depth and the deepest depth pass, in the regions” are not taught by the prior art of record but are rejected for indefiniteness. 

Chono (U.S. Pub. No. 20120283567) teaches a plurality of regions of interest that are divided with various lines in different directions. This includes cardiac tissue divided based on a doughnut shape with intersecting dividing lines. But the reference fails to teach to either acoustic rays passing through regions of a shallowest depth and a deepest depth or diagonals with a region with vertices at their midpoints. 
Pending claim amendments that overcome the indefiniteness rejection, these inventive features would be allowable. 

Response to Arguments
Applicant's arguments filed 5/06/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 19 of the remarks, the applicant argues that the amendments to claim 9 overcome the previous 112(b) rejections. While the amendments overcome portions of the previous rejections, the amendments fail to address the antecedent basis issues regarding the limitation “among acoustic rays passing through the first region and the second region, acoustic rays of depths between the shallowest depth and the deepest depth pass”. For these reasons, the claim is rejected under 112(b). 
Regarding the applicant’s arguments on pages 24-25 of the remarks, the applicant argues that Ichikawa reference fails to teach to features claimed in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the corresponding portions of the claims do not sufficiently limit the claimed invention to these features, and thus the broadest reasonable interpretation of the desired region selection and the operation mode selection are taught by the Ichikawa reference. Regarding the feature of “among a plurality of region-of-interest setting methods” the Ichikawa reference is not relied upon to teach to this feature. Therefore the references of Ichikawa and Dodd teach to the independent claims of 1, 14, and 15. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785